Opinión disidente emitida por el
Juez Asociado Señor Kolthoff Caraballo.
El presidente preside, el cirujano a operar, el carpintero al martillo y el panadero a amasar. Cada cual en su ca-mino, cada cual en su lugar, y no hay Nación sin presidente ni desayuno sin pan. Lo anterior son unos versos de una canción que escribí hace muchos años. Lo que implica es la realidad de que cada persona, que con dignidad lleva a cabo una profesión u oficio, es importante. Así también lo *921son los cónyuges de estas personas con los cuales —por voluntad propia y en ausencia de capitulaciones matrimo-niales— han formado mediante la institución del matrimo-nio una Sociedad Legal de Gananciales. Tan importante es el cónyuge del cirujano o cirujana que lleva a cabo su ciru-gía en nuestros centros supraterciarios, como el cónyuge del pintor o de la pintora que plasma su arte en un her-moso cuadro o mural. Tan importante es el cónyuge del empresario o empresaria, o empleado o empleada asala-riado o asalariada que contribuye con su esfuerzo a la eco-nomía o al servicio público o privado, como el cónyuge del cantautor o de la cantautora que con su música llena para siempre de sensibilidad y emoción el alma colectiva de esta Patria. Entonces, ¿por qué tratar innecesariamente a estos cónyuges de manera distinta?
En esta ocasión nos corresponde determinar si el “medio tangible de expresión” en el que un autor plasmó una cre-ación original durante la vigencia de su matrimonio según el régimen de Sociedad Legal de Gananciales tiene presun-ción de ganancialidad. Ello, con el propósito de resolver si los cuadros creados por el pintor Julio Rosado del Valle como parte de su trabajo durante su matrimonio (y que no han sido explotados, por lo que se encontraban como parte de las obras que éste dejó al morir) son de carácter priva-tivo o ganancial. Para esta faena debemos armonizar las disposiciones sobre el régimen económico matrimonial y el derecho moral de autor.
La Opinión Mayoritaria expone lo siguiente: “Cierta-mente, nuestro ordenamiento jurídico distingue los derechos de autor del medio tangible de expresión, como sostiene la [Sra. Sonia Acevedo Marrero]. Asimismo, las obras en cues-tión fueron creadas por el esfuerzo de su esposo vigente el matrimonio, pero esto no es suficiente para sostener la ga-nancialidad de una obra original de arte plástico que no ha sido explotada”. (Enfasis suplido).(1) De esta forma, una ma-yoría de este Tribunal reconoce que los cuadros ("medios *922tangibles” donde se plasmó la expresión) se produjeron por el esfuerzo del esposo, vigente el matrimonio, pero expresa que clasificar los cuadros como gananciales sería incompatible e irreconciliable con el derecho moral de autor. Por tal razón, la mayoría resuelve que los cuadros son privativos y que “las obras que no han sido vendidas ni cedidas, son parte del caudal hereditario y transmisibles en conformidad con el derecho de sucesión”. (Énfasis suplido).(2) Respetuo-samente entiendo que esta conclusión, en lugar de armoni-zar los intereses y propósitos del régimen económico matrimonial y el derecho moral de autor, tiene el efecto de descartar indebidamente el régimen económico del matrimonio. Me explico.
En nuestro ordenamiento jurídico: (1) existe una presun-ción de ganancialidad por la industria, el sueldo o trabajo de los cónyuges; (2) se distinguen “los medios tangibles de ex-presión” del derecho moral y se reconoce que el derecho moral subsiste, aunque el autor no sea el titular del medio tangible; (3) no existe legislación que disponga que los “me-dios tangibles de expresión” deben clasificarse como privati-vos; (4) se ha interpretado que el derecho moral no es abso-luto, pues éste debe reconciliarse con otros intereses individuales y sociales, y (5) existe una forma de armonizar el régimen económico de la Sociedad Legal de Gananciales con el derecho moral sin tener que clasificar los cuadros como bienes privativos, como explico en esta ponencia disidente.

Aun así, la mayoría de este Tribunal se sostuvo en la cre-ación de una nueva categoría de bienes privativos, fundados únicamente en la supuesta incompatibilidad del derecho moral con las características de la Sociedad Legal de Gananciales.

Además de concluir que los cuadros son bienes privati-vos del artista, la mayoría dispone que “tan pronto la obra se traduce en beneficios económicos, el cuadro de privativi-*923dad descrito cede y, por lo tanto, la Sociedad Legal de Ga-nanciales tiene derecho a los finitos que esta genere vigente el matrimonio, así como aquellos derechos que le reconoce nuestro ordenamiento jurídico sobre los bienes privativos”. (3) Ello tiene el efecto de validar parcialmente el dictamen del Tribunal de Primera Instancia donde se dis-puso que “lo único que advino ganancial fue el ingreso de la venta de la obra, el cual conforme a la prueba ya fue distribuido”.(4) Si bien nuestro ordenamiento concibe que el matrimonio puede percibir los frutos, las rentas o los inte-reses de un bien privativo, lo cierto es que el producto de la venta de un bien privativo mantiene su carácter privativo y no se vuelve ganancial por el hecho de su venta. En lo per-tinente, sobre los bienes privativos, la Sociedad Legal de Gananciales tiene derecho: (1) a los frutos, las rentas o los intereses de un bien privativo sin que sea necesario que ellos ocurran por el esfuerzo de uno de los cónyuges y (2) al incremento de valor sobre un bien privativo si se prueba que el aumento fue el resultado del esfuerzo de uno de los cón-yuges durante el matrimonio.(5) El primer derecho surge del inciso (2) del Art. 1301 del Código Civil, infra, y el segundo surge del inciso (3) del Art. 1301 del Código Civil, infra.
Habiéndose aceptado en la Opinión Mayoritaria que los cuadros se produjeron como resultado del trabajo del pin-tor Rosado del Valle durante su matrimonio, la mayoría debió reconocerle expresamente a la Sociedad Legal de Ga-nanciales algún tipo de crédito o beneficio por ese esfuerzo; por ejemplo, un crédito por el aumento en valor obtenido por el esfuerzo de uno o ambos cónyuges, de haber ocurrido alguno durante el matrimonio. La determinación mencio-nada era necesaria, pues precisamente en esta etapa de los procedimientos la señora Acevedo Marrero solicitó que se le *924reconociera a la Sociedad Legal de Gananciales un interés o crédito sobre los trabajos de su esposo durante el matrimonio. Recuérdese que “ ‘[c]uando el causante fuese casado, antes de realizar la liquidación de su herencia hay que proceder a separar sus bienes de los de su cónyuge, y en el caso de existir la sociedad legal de gananciales habrá también que liquidar dicha sociedad, según las reglas pro-pias de la misma’ ”, incluyendo la realización de un inven-tario con los créditos.(6) De esta forma, el cómputo del valor de los cuadros debería realizarse antes de la liquidación de la herencia, aunque éstos no se hubiesen explotado econó-micamente durante el matrimonio.
Aunque el reconocimiento del beneficio sugerido a la So-ciedad Legal de Gananciales, por el trabajo de un cónyuge sobre un bien privativo, produciría un resultado más com-pleto que lo ahora expuesto en la Opinión Mayoritaria, ello presenta unas serias dificultades para armonizarlo con nuestro estado de derecho. Me explico. Según la Mayoría, el esfuerzo del cónyuge pintor tuvo el efecto de convertir materiales gananciales en un bien privativo. Sin embargo, como expuse, ese mismo esfuerzo o trabajo, según nuestro ordenamiento, es el que requeriría reconocer a la Sociedad Legal de Gananciales un derecho a percibir el aumento de valor resultante del esfuerzo del cónyuge autor durante la vigencia del matrimonio. Me pregunto, ¿cómo puede un mismo esfuerzo convertir un bien ganancial en privativo y, a su vez, generar un beneficio o crédito ganancial para la Sociedad Legal de Gananciales ?
Además de contravenir nuestro ordenamiento jurídico, la clasificación de los “medios tangibles” como bienes priva-tivos provoca unos serios problemas en su aplicación. En particular: ¿cuál sería el precio base del bien privativo *925(aquel que le pertenecería exclusivamente al autor) y desde cuándo se determina o computa?; ¿desde qué mo-mento podría comenzar un aumento de valor?; ¿cómo se podría separar el aumento de valor natural del bien priva-tivo (privativo, por ejemplo, el pasar del tiempo o una ten-dencia en el arte) de aquel ocurrido por el esfuerzo de un cónyuge (ganancial)?; ¿sobre qué bienes la Sociedad Legal de Gananciales va a cobrar su crédito si el tribunal ya de-terminó que los cuadros son privativos y señaló que éstos deben ir directamente al caudal hereditario? Entonces, ¿se deberá presentar prueba sobre el valor de cada uno de los cuadros (son decenas de cuadros no vendidos) en las distin-tas etapas del matrimonio y determinar cuál aumento, de existir alguno, se produjo por el trabajo de los cónyuges (ganancial) y cuál fue un resultado natural (privativo). Sin duda, esto es un ejercicio complicado, intenso y minucioso.
Debido a que considero que es posible armonizar los in-tereses de las distintas disposiciones legales aplicables sin tener que llegar a la conclusión esbozada en la Ponencia Mayoritaria, respetosamente disiento.
[[Image here]]
El maestro Julio Rosado del Valle fue un reconocido ar-tista puertorriqueño de fama internacional que se dedicó a la pintura como profesión. El pintor creó una cantidad sus-tancial de obras y llevó a cabo múltiples exposiciones en reconocidas instituciones y museos.
Al momento de su fallecimiento, el maestro Rosado del Valle dejó múltiples cuadros y serigrafías sin vender, algu-nos producidos durante su matrimonio con la Sra. Sonia Acevedo Marrero (con quien contrajo matrimonio bajo el régimen de Sociedad Legal de Gananciales) y otros con an-terioridad al matrimonio. El 6 de abril de 2009, los hijos del maestro Rosado del Valle (Margarita y David Rosado *926Muñoz) y su nieto Christopher Rosado Goldstone(7) (en adelante “los herederos”), presentaron una demanda contra la señora Acevedo Marrero. En la demanda solicitaron la liquidación de la Sociedad Legal de Gananciales com-puesta por ella y el maestro Rosado del Valle y, a su vez, pidieron la partición de la herencia del pintor.
Luego de evaluar la prueba desfilada, el Tribunal de Primera Instancia adjudicó, como privativas, las obras que el maestro Rosado del Valle donó a la señora Acevedo Marrero antes y durante el matrimonio, pero además re-solvió lo siguiente:
[l]as obras creadas por el Maestro Rosado del Valle vigente el matrimonio y no sujetas a un contrato de explotación son privativas por tratarse [de] su propiedad intelectual. Consi-guientemente, lo único que advino ganancial fue el ingreso que generó la venta de la obra, el cual conforme a la prueba ya fue distribuido. (Énfasis suplido).(8)
Inconforme, la señora Acevedo Marrero acudió al Tribunal de Apelaciones y señaló que el hecho de que la obra artística se haya o no explotado económicamente es irre-levante para determinar si ésta tiene una presunción de ganancialidad según las leyes de Puerto Rico. El Tribunal de Apelaciones revocó al foro primario en cuanto a la ti-tularidad de los cuadros pintados durante el matrimonio (adjudicándola a la Sociedad Legal de Gananciales) y al-teró correctamente la cantidad de cuadros donados a la señora Acevedo Marrero.
Ahora insatisfechos, los herederos acudieron en revisión a este Foro y plantean que debemos retomar la postura del foro primario.
*927HH HH
A. El derecho de propiedad intelectual
Comienzo por señalar que la “propiedad intelectual” (también conocida como “derecho de autor”) tiene rasgos muy singulares que la distinguen de otros tipos de bienes.(9) Los derechos de autor se componen de los dere-chos extrapatrimoniales (también denominados “derechos morales”, éstos tienen mía naturaleza personalísima que protege el vínculo entre el autor y su creación) y los dere-chos patrimoniales (llamados derechos de copia o copyright, que consisten en el monopolio de la explotación económica de la obra).(10)
Debo adelantar que el derecho moral, el derecho patrimonial y el “medio tangible de expresión” son bienes y de-rechos de naturaleza distinta y separable, que surgen de la obra original.(11) Por ello, éstos pueden coexistir en la misma persona, así como también pueden pertenecer a dis-tintas personas.(12) Es de vital importancia señalar que los derechos morales y el “copyright” surgen desde que el autor fija por primera vez su obra original (“original work”) en un “medio tangible de expresión”.(13) Según la Ley de Derechos Morales de Autor de Puerto Rico, una “obra” es la “[c] reación original literaria, musical, visual (plástica o gráfica), dramática o de las artes interpretativas, artística, o de cualquier otro tipo de las que se producen con la inte-*928ligencia y que sea creativa, expresada en un medio, tangible actualmente conocido o que se invente en el futuro”.(14) Un “medio tangible de expresión” es el “objeto material” u “obra física” donde el autor fijó su obra original.(15) Para que se entienda “fijada” la obra en un “medio tangible”, es necesario que el medio utilizado sea lo suficientemente es-table para permitir que esa obra pueda ser percibida, re-producida o comunicada por un período.(16)
En nuestro ordenamiento regía la Ley de Propiedad In-telectual de Puerto Rico de 1988,(17) la cual fue sustituida por la Ley Núm. 55-2013, conocida como la Ley de Dere-chos Morales de Autor de Puerto Rico (Ley de Derechos Morales).(18) Esta ley reconoce el derecho moral del autor y lo define como los “derechos exclusivos de un autor sobre su obra que existen por virtud de la relación personalísima entre el autor y su obra”.(19) Así, hemos expresado que “[1]o que caracteriza al derecho moral, en contraposición a los derechos patrimoniales, es la zona de intereses que pre-tende proteger, a saber, la relación personalísima existente entre el autor y su obra”.(20) Como expusimos, los derechos morales “[s]urgen al momento en que el autor fija su obra en un medio tangible de expresión”. (21)
El derecho moral incluye los derechos de atribución (re-conocimiento de su condición de autor); de retracto (renun-ciar a su autoría); de integridad (impedir la alteración de la obra, evitar la destrucción de un original o ejemplar único de la obra y frenar la presentación o distribución de obra *929mutilada, deformada o alterada), y el derecho de acceso (exi-gir un acceso razonable a la obra original o al ejemplar único cuando éste se halle en poder de otra persona).(22) En sínte-sis, el derecho moral es “la habilidad de un autor para poder controlar el destino o utilización que se le dé a su trabajo artístico”. (Enfasis suplido).(23) Valga destacar que en la Ex-posición de Motivos de la Ley de Derechos Morales se men-ciona que el autor puede “prevenir la distorsión o alteración de la obra independientemente de quién sea el dueño actual, tanto del objeto tangible, como del derecho patrimonial o de copia [copyright]”.(24) Es decir, la Ley de Derechos Morales reconoce al “medio tangible de expresión” como un bien inde-pendiente al derecho moral y al patrimonial. De esta forma, el autor conserva su derecho moral aún después de haber cedido sus derechos patrimoniales (“copyright”) sobre la obra y luego de haber transferido el “medio tangible” donde plasmó su expresión (por ejemplo, luego de haber vendido los cuadros).(25)
La Ley de Derechos Morales reconoce como autores a las personas que generan una obra, entre ellos: los “escri-tores, diseñadores, cineastas, pintores, grabadores, arqui-tectos y cualquier otro creador de objetos de labor artística, literaria o científica”.(26) De lo anterior se desprende que muchas profesiones, industrias y trabajos están protegidos por la Ley de Derechos Morales. Ello implica lógicamente que nuestra interpretación sobre el alcance del derecho moral afectará una cantidad significativa de matrimonios casados bajo el régimen de Sociedad Legal de Gananciales. Esto es, cualquier matrimonio en el que uno o ambos cón-yuges sean músico-compositor, arreglista, pintor, escultor, dramaturgo, poeta, entre otros.
*930Por otra parte, el derecho patrimonial o copyright está regulado principalmente por legislación federal.(27) Esa le-gislación federal únicamente ocupa el campo en cuanto a cinco derechos: (1) la reproducción de la obra, (2) la prepa-ración de trabajos derivados de la obra protegida, (3) la distribución, (4) la representación y (5) la exposición (expo-ner una copia).(28) Destaco que la legislación federal señala claramente que la titularidad de cualquier derecho de “copyright” es distinta a la titularidad del “medio tangible” donde se plasmó la obra.(29) De esta forma, orienta que la transferencia del “medio tangible” u “objeto material” donde se fijó la obra no constituye una transferencia de los derechos de copyright.(30)
B. El régimen económico matrimonial de Sociedad Legal de Gananciales
En nuestro ordenamiento jurídico, las personas que se unirán en matrimonio pueden escoger, mediante capitula-ciones matrimoniales, el régimen económico que regirá du-rante su matrimonio.(31)
En ausencia de capitulaciones matrimoniales que dis-pongan un régimen distinto, nuestro sistema legal decreta que la pareja contraerá matrimonio bajo el régimen de So-ciedad Legal de Gananciales. (32) Es necesario destacar que el régimen económico no podrá variarse luego de contraer matrimonio.
Sobre los fines principales del régimen económico de la Sociedad Legal de Gananciales, en Int’l Charter Mortgage Corp. v. Registrador, 110 DPR 862, 866 (1981), expusimos que:
*931[...] En la sociedad conyugal [...] los gananciales se dividen por mitad, cualquiera que sea el monto de los aportes de cada cónyuge y aunque uno de ellos no haya aportado nada. [...] Hay que añadir que en la sociedad de gananciales la existen-cia o no de ganancias es accidental; el fin de lucro está ex-cluido por un propósito y destino superior: hacer posible la realización más perfecta de los fines del matrimonio; la inver-sión en común por los cónyuges de su capacidad de trabajo y los frutos de sus bienes propios para fomentar una economía que sirva al cumplimiento de sus deberes matrimoniales recí-procos y los de ambos para con los hijos, y para dividir ganan-cias, si las hubiere, llegado el caso de disolución de la sociedad. (Énfasis suplido).
En cuanto a la participación en los bienes, el Art. 1295 del Código Civil especifica que £i[m]ediante la sociedad de gananciales, el marido y la mujer liarán suyos por mitad, al disolverse el matrimonio, las ganancias o beneficios ob-tenidos indistintamente por cualquiera de los cónyuges du-rante el matrimonio”. (33) Este régimen tiene unas caracte-rísticas distintas a otras sociedades fundadas en la importancia que tiene la igualdad de los cónyuges para la consecución de los propósitos del matrimonio.
La Sociedad Legal de Gananciales concluye al disol-verse el matrimonio por divorcio, nulidad o muerte del cónyuge.(34) Antes de comenzar el proceso de liquidación de los bienes, se debe determinar cuáles bienes son ganancia-les y cuáles son privativos.(35) Recuérdese que “[c]uando el causante fuese casado, antes de realizar la liquidación de su herencia hay que proceder a separar sus bienes de los de su cónyuge, y en el caso de existir la sociedad legal de gananciales habrá también que liquidar dicha sociedad, se-*932gún las reglas propias de la misma”.(36) Como sabemos, los bienes del matrimonio se clasifican en gananciales o priva-tivos, según definidos en los Arts. 1299 y 1301 del Código Civil, infra. El Art. 1307 del Código Civil dispone que “[s]e reputan gananciales todos los bienes del matrimonio, mien-tras no se pruebe que pertenecen privativamente al marido o a la mujer”. (Énfasis suplido).(37) Ello significa que existe una presunción rebatible de ganancialidad y el cónyuge que reclame su naturaleza privativa deberá derrotar tal presunción.
El Art. 1301 del Código Civil dispone lo que son bienes gananciales:
(1) Los adquiridos por título oneroso durante el matrimonio a costa del caudal común, bien se haga la adquisición para la comunidad, bien para uno solo de los esposos.
(2) Los obtenidos por la industria, sueldo o trabajo de los cónyuges o de cualquiera de ellos.
(3) Los frutos, rentas o intereses percibidos o devengados du-rante el matrimonio, procedentes de los bienes comunes o de los peculiares de cada uno de los cónyuges. (Énfasis suplido).(38)
Una de las características de un bien ganancial es que "[a]mbos cónyuges serán los administradores de los bienes de la sociedad conyugal, salvo pacto en contrario [...] ”.(39) (Énfasis suplido). En cuanto a la disposición de estos bienes, los Arts. 91 y 1313 se deben interpretar conjuntamente, y éstos disponen que se requiere el consentimiento de ambos cónyuges para donar, enajenar u obligar a título oneroso los bienes de la Sociedad Legal de Gananciales, salvo ciertas instancias. El Art. 91 del Código Civil señala lo siguiente:
Ambos cónyuges serán los administradores de los bienes de la sociedad conyugal, salvo estipulación en contrario, en cuyo caso uno de los cónyuges otorgará mandato para que el otro *933actúe como administrador de la sociedad.
Las compras que con dichos bienes haga cualquiera de los cónyuges serán válidas cuando se refieran a cosas destinadas al uso de la familia o personales de acuerdo con la posición social y económica de ésta. Disponiéndose, que cualquiera de los cón-yuges podrá efectuar dichas compras en efectivo o a crédito.
Los bienes inmuebles de la sociedad conyugal no podrán ser enajenados o gravados, bajo pena de nulidad, sino mediante el consentimiento escrito de ambos cónyuges. Nada de lo antes dispuesto se interpretará a los efectos de limitar la libertad de los futuros cónyuges de otorgar capitulaciones matrimoniales. (Énfasis suplido).(40)
Por otro lado, el Art. 1313 del Código Civil lee como sigue:
No obstante lo dispuesto en [el Art. 91] de este título, nin-guno de los dos podrá donar, enajenar, ni obligar a título one-roso, los bienes muebles e inmuebles de la sociedad de ganan-ciales, sin el consentimiento escrito del otro cónyuge, excepto las cosas destinadas al uso de la familia o personales de acuerdo con la posición social o económica de ambos cónyuges.
Todo acto de disposición o administración que sobre dichos bienes haga cualquiera de los cónyuges en contravención a esta sección, y los demás dispuestos en este título, no perjudi-cará al otro cónyuge ni a sus herederos.
El cónyuge que se dedicare al comercio, industria, o profe-sión podrá adquirir o disponer de los bienes muebles dedicados a esos fines, por justa causa, sin el consentimiento del otro cónyuge. No obstante, será responsable por los daños y perjui-cios que pudiere ocasionar por dichos actos a la sociedad legal de gananciales. Esta acción se ejercitará exclusivamente en el momento de la disolución de la sociedad legal de gananciales. (Énfasis suplido).(41)
Es importante señalar que las facultades de coadminis-tración y el requisito de consentimiento de ambos cónyuges para la disposición son características secundarias del ré-gimen económico de Sociedad Legal de Gananciales. Ello se desprende de la jurisprudencia interpretativa, de la re-alidad de que la coadministración y el requisito de consen-*934timiento de ambos para disponer no existían al momento en que el régimen de Sociedad Legal de Gananciales fue cre-ado,(42) y de las disposiciones vigentes del Código Civil que establecen unas excepciones al requisito de consentimiento de ambos cónyuges dependiendo de los fines y la naturaleza de los bienes (los Arts. 91 y 1313 permiten que un cónyuge administre y disponga de algunos bienes gananciales sin el consentimiento del otro cónyuge). Destáquese que el Art. 1313 del Código Civil dispone que “[e]l cónyuge que se dedi-care al comercio, industria, o profesión podrá adquirir o dis-poner de los bienes muebles dedicados a esos fines, por justa causa, sin el consentimiento del otro cónyuge”.
Por otro lado, un bien privativo es aquel que pertenece exclusivamente a un cónyuge. El Art. 1299 del Código Civil reconoce como privativos: los bienes que cada uno aporte al matrimonio; los que adquiera por donación legado o heren-cia; los adquiridos por retracto o permuta de bienes privati-vos, y los comprados con dinero privativo.(43) Además de los reconocidos en ley, mediante jurisprudencia señalamos que ciertos bienes deben considerarse privativos por su natura-leza personalísima, por ejemplo, un título profesional.(44) El Art. 92 del Código Civil concede plena libertad sobre los bie-nes privativos al disponer que K[e]l marido y la mujer ten-drán el derecho de administrar y disponer libremente de sus respectivas propiedades particulares”. (45)
C. El derecho moral y el régimen económico de sociedad legal de gananciales
En López v. González, 163 DPR 275, 285-286 (2004), de-finimos “industria, sueldo y trabajo” como las retribuciones *935que se obtienen del trabajo intelectual y de la práctica de un arte o deporte, y señalamos que éstas son de naturaleza ganancial. En ese caso, este Tribunal aún no se había en-frentado a la controversia sobre si los “medios tangibles”, donde un autor plasmó su expresión, son gananciales. Allí expresamos lo siguiente:
[...] La industria es una obra de habilidad o destreza. Por tra-bajo se entiende cualquier actividad humana capaz de produ-cir unos rendimientos económicos.
“Comprende tanto el trabajo manual como el intelectual, el ejercicio de una profesión u oficio, como la práctica de un arte o deporte que lleve consigo una compensación económica en forma de sueldo o salario, o cualquier retribución como puede ser un premio o recompensa.”
[[Image here]]
En fin, tal como lo expresáramos en García v. Montero Saldaña, 107 DPR 319, 330-331 (1978), “las locuciones industria, sueldo y trabajo [contenidas en el segundo inciso del Art. 1301 del Código Civil comprenden] todas las formas de retribuir la actividad productora del hombre, y todo ello quiere que se aporte al caudal común de los gananciales, ya se trate de tra-bajo manual o intelectual en todas sus manifestaciones de uti-lidad económica”. (Citas y énfasis en el original suprimidos, y énfasis suplido).(46)
También en Alvarado v. Alemañy, 157 DPR 672, 679 (2002), expusimos que los trabajos científicos, artísticos y literarios son gananciales, en lo sucesivo:
Ya se trate de un jornal o salario devengado periódicamente por trabajos manuales de más o menos importancia, ya de sueldos, honorarios o derechos en el ejercicio de un cargo o profesión, ya de los productos de una empresa industrial o mercantil, ya de una recompensa por obras o servicios, ya sean los trabajos industriales, agrícolas, comerciales, científicos, ar-tísticos o literarios, ya, en fin, se obtengan los beneficios por uno solo de los cónyuges o por ambos, todo es ganancial, y todo se entiende pertenecer por mitad tanto al marido como a la mujer. (Énfasis en el original suprimido y énfasis suplido).
*936Como vimos, en Alvarado v. Alemañy, supra, al inter-pretar el Art. 1301 del Código Civil, expusimos que “todo es ganancial, y todo se entiende pertenecer por mitad tanto al marido como a la mujer”.
Luego de analizar el derecho expuesto, coincido con la afirmación en las páginas 888-889 de la Opinión Mayorita-ria, donde se reconoce lo siguiente: “Las leyes federales y estatales sobre la propiedad intelectual ni las disposiciones del Código Civil aplicables a la Sociedad Legal de Ganancia-les atienden expresamente el alcance y la relación de la pro-piedad intelectual y este régimen económico”. La ley federal de copyright no ocupa el campo en cuanto a este asunto. A esto añado que ni la Ley de Derechos Morales ni la legisla-ción federal de “copyright” establecen un régimen económico distinto para los matrimonios de autores; tampoco estas le-yes requieren que los medios tangibles se clasifiquen como privativos ni impiden que se apliquen nuestras disposiciones estatales sobre regímenes económicos matrimoniales. Como discutí, no existe una disposición que impida que los “medios tangibles de expresión” pertenezcan al matrimonio. De esta forma, la solución a esta controversia yace exclusivamente en nuestra interpretación sobre las disposiciones locales le-gales aplicables.
Como ya señalé, no existe controversia sobre que la ti-tularidad del “medio tangible de expresión” (en este caso, los cuadros) puede pertenecer a una persona distinta al autor sin que éste pierda su derecho moral. Ahora bien, dadas las consideraciones particulares presentes en esta situación en las que convergen distintos derechos e intere-ses (la protección del derecho moral del autor y del régimen de la Sociedad Legal de Gananciales) debemos contestar lo siguiente: ¿se vería afectado el derecho moral del autor si concluyéramos que la Sociedad Legal de Gananciales es dueña del “medio tangible de expresión” que se produjo como resultado de la industria, sueldo o trabajo de uno de los cónyuges durante el matrimonio?; ¿está el derecho mo*937ral en conflicto irremediable con el carácter ganancial de la industria, del sueldo o el trabajo de los cónyuges casados bajo el régimen de la Sociedad Legal de Gananciales y con las características de este régimen?; ¿pueden armonizarse las características e intereses de las distintas legislaciones?
En Ossorio Ruiz v. Srio. de la Vivienda, 106 DPR 49 (1977), discutimos los tres acercamientos al derecho moral, y expresamos claramente que adoptamos el enfoque “ecléctico”. "Ecléctico” significa que adopta una postura en-tre doctrinas diversas. Según descrito, el enfoque “ecléctico” es aquel “que reconoce la índole polifacética de la propiedad intelectual e intenta armonizar los intereses en potencial conflicto”. (Énfasis suplido).(47) Así, en Ossorio Ruiz v. Srio. de la Vivienda, supra, advertimos que, según el enfoque adoptado, “no puede concebirse el derecho moral como un derecho absoluto”, sino que “[d]ebe reconciliársele con otros intereses individuales y [comunitarios]”para evitar “inter-pretaciones extremas de que debemos cuidarnos”. (Énfasis suplido).(48) El análisis adoptado en Ossorio Ruiz v. Srio. de la Vivienda, supra, es acorde a nuestras normas de herme-néutica legal sobre armonización de disposiciones aparen-temente conflictivas y tiene el propósito de proteger el de-recho moral, a la vez que busca preservar los otros intereses individuales y sociales implicados.(49)
En la Opinión Mayoritaria, pág. 903, se citó la pág. 56 de Ossorio Ruiz v. Srio. de la Vivienda, supra, y se recono-ció lo siguiente: "Por otro lado, recalcamos que cuando los derechos de propiedad intelectual deben recon-*938ciliarse con otros intereses, cada caso deberá examinarse a la luz de sus propios hechos”.
Conforme a lo señalado, el enfoque hermenéutico de Ossorio Ruiz v. Srio. de la Vivienda, supra, nos obliga a ar-monizar, en lo que sea posible, los propósitos e intereses del régimen de Sociedad Legal de Gananciales y el derecho moral. Luego de haber examinado el derecho aplicable, en-tiendo que el derecho moral es armonizable con el régimen económico de la Sociedad Legal de Gananciales, siempre y cuando reconozcamos unas limitaciones a las facultades de administración y disposición de estos bienes (“medios tangibles de expresión”), que están sujetos al derecho moral. Estas limitaciones se reconocerían con el propósito de que no se concedan al cónyuge no autor las prerrogativas con relación a la obra que son personalísimas del cónyuge autor. Valga recordar que las facultades de coadministra-ción y el requisito de consentimiento de ambos cónyuges para la disposición de bienes gananciales no son caracte-rísticas esenciales del régimen de la Sociedad Legal de Gananciales. Por tal razón, las limitaciones que reconoce-ríamos no afectarían el espíritu ni el propósito del régimen económico matrimonial.
De esta forma, al armonizar los intereses ipiplicados, concluiría que: (1) el derecho moral es personalísimo del autor, es decir, le pertenece exclusivamente a éste; (2) los “medios tangibles de expresión” (por ejemplo, los cuadros y las esculturas) creados durante el matrimonio bajo el régi-men de la Sociedad Legal de Gananciales tienen una pre-sunción rebatible de ganancialidad, pues fueron “obtenidos por la industria, sueldo o trabajo de los cónyuges o de cual-quiera de ellos”, al amparo del Art. 1301 del Código Civil, supra; (3) la facultad de administración del cónyuge no autor sobre los “medios tangibles de expresión” se limita a aquellas gestiones de administración que no afecten los in-tereses del cónyuge autor en torno a su derecho moral, y (4) en cuanto a la facultad de disposición de estos bienes, ésta *939se debe ejercitar como dispone nuestro Código Civil, salvo que se afecte el derecho moral o los propósitos de la Ley de Derechos Morales. Por último, debe tenerse en mente que el autor deberá cuidar las obras como buen padre de fami-lia y administrarlas de una manera que beneficie los inte-reses de la Sociedad Legal de Gananciales.
En torno a la presunción de ganancialidad del “medio tangible”, ésta se encontraría sujeta a la presentación de prueba que la derrote, con el propósito de demostrar que el bien pertenece privativamente a su autor. Por ejemplo, ello se lograría al presentar prueba que evidencie que el autor no tenía la intención de desprenderse de cierta obra ni la pro-dujo con el propósito de darle un valor pecuniario, es decir, que no la creó como parte de su trabajo, industria o profesión.
Como expuse, tanto el derecho moral como el patrimonial surgen desde el momento en que el autor plasmó su expresión en un “medio tangible de expresión”. Habiéndose logrado una armonización de los derechos de autor con el régimen de la Sociedad Legal de Gananciales, y no exis-tiendo controversia sobre que el derecho moral no está con-dicionado a la titularidad o posesión de la obra, resolvería que el “medio tangible” tiene presunción de ganancialidad desde el momento de su creación, claro con las limitaciones a las facultades descritas de coadministración y disposi-ción del régimen económico matrimonial, y con la posibili-dad de presentar prueba para derrotar la presunción de ganancialidad. Esto proveería una solución más justa, sin tener que descartar el régimen económico matrimonial, en circunstancias como las del caso de autos.
Debo aclarar que las limitaciones al derecho de propie-dad que propongo, para estos bienes sujetos al derecho moral, se observan también en otras instancias en las que el derecho moral impide que un titular ejerza todas las pre-rrogativas que le corresponden como dueño del bien. Por ejemplo, el derecho moral limita el derecho propietario de *940un comprador al impedir que éste lo mutile o lo destruya. Entonces, al adoptar lo propuesto en esta disidente, no se estaría creando jurisprudencialmente unas características “sui generis” para estos bienes, sino que éstas surgirían al armonizar las leyes aplicables.
Y es que, sostener que el “medio tangible de expresión” pertenece privativamente a su autor, como propone la Opi-nión Mayoritaria, tendría el efecto de ignorar el enfoque ecléctico adoptado en Ossorio Ruiz v. Srio. de la Vivienda, supra, y el principio hermenéutico que requiere armonizar las disposiciones en aparente conflicto, lo que tendría como consecuencia la creación jurisprudencial de una nueva ca-tegoría de bienes para los matrimonios, en los que uno de los cónyuges se dedique a la creación de obras originales. Es decir, se establecería una categoría “élite”. En este nuevo régimen económico el cónyuge autor no aportaría a la Sociedad Legal de Gananciales el “medio tangible” pro-ducto de su profesión, trabajo o industria, mientras que el cónyuge no artista estaría obligado a aportar todo lo gene-rado por su esfuerzo (ya sea industria, sueldo, trabajo o profesión) durante el matrimonio. Ciertamente, al armoni-zar ambas instituciones —el derecho moral y el régimen de sociedad de gananciales— se hace innecesario permitir tal desigualdad.
Además, y por último, clasificar el “medio tangible” de expresión como privativo, pero señalar que los beneficios y frutos que esta genere son gananciales como concluye la Opinión Mayoritaria, tiene el efecto de alterar nuestra norma de derecho, como expuse en la introducción a esta ponencia disidente.
H-I f—H i—I
En este caso no existe controversia, como acepta la ma-yoría, con relación a que el maestro Rosado del Valle se *941dedicaba a la pintura, que éste continuó con su pasión hasta el momento de su muerte y que los bienes que la señora Acevedo Marrero reclama como gananciales fueron creados por la profesión, la industria o el trabajo de su cónyuge durante el matrimonio (los cuadros son los “me-dios tangibles” donde se plasmó la expresión).
Como se desprende del derecho citado, los cuadros del artista no caben en una de las clasificaciones del bien pri-vativo que están contempladas expresamente en el Art. 1299 del Código Civil, supra, y como expliqué, tampoco de-berían clasificarse como bienes privativos porque el “medio tangible” donde se plasmó la expresión es un bien distinto y separable del derecho moral.
Así, y compatible con los postulados de la tan arraigada figura del régimen de la Sociedad Legal de Gananciales, resolvería que los cuadros que fueron creados por el maestro Rosado del Valle durante su matrimonio con la señora Acevedo Marrero cuentan con una presunción de ganancialidad. Esta presunción podía ser rebatida si se demostraba: (a) que el pintor los donó a su esposa en cum-plimiento con los requisitos de regalo módico en ocasión de regocijo familiar o (b) que el autor no tenía la intención de desprenderse de cierto cuadro ni lo creó como parte de su trabajo, industria o profesión (en cuyo caso serían privati-vos del autor y, por razón de su muerte, pertenecerían a su caudal hereditario).
Del examen del expediente se infiere que la señora Acevedo Marrero sí presentó prueba para rebatir la presun-ción de ganancialidad con relación a las obras que le regaló su cónyuge artista durante el matrimonio, en ocasión de regocijo familiar. Por tal razón, a ésta le pertenecen priva-tivamente estas obras. Por su parte, los herederos no de-rrotaron la presunción de ganancialidad. Además, la única prueba que obra en el expediente es aquella que demuestra que todos los cuadros del maestro Rosado del Valle estuvie-ron a la venta.
*942Como discutí, la facultad de coadministración por parte del cónyuge no autor sobre estos bienes gananciales (los “medios tangibles”) estaría limitada a aquellas instancias en las que no se perjudique el interés del autor en cuanto a su derecho moral. De los testimonios no controvertidos des-filados en juicio se desprende que la señora Acevedo Ma-rrero era quien ayudaba al maestro Rosado del Valle a pla-nificar las exposiciones de su arte, asistía a su esposo en el mercadeo y en la venta de las obras que éste pintaba, co-operaba con la conservación del arte y servía de fuente de inspiración y apoyo para su esposo. No hallé alguna alega-ción de que las actuaciones de la señora Acevedo Marrero fueran contrarias al interés del pintor en cuanto a su dere-cho moral. Tampoco se infiere que sus actos hubiesen per-judicado el desarrollo y la promoción del arte de su esposo, sino que lo fomentaron e inspiraron para continuar con sus creaciones, en beneficio al propósito perseguido por la Ley de Derechos Morales de permitir el “desarrollo económico, educativo, cultural y creativo de la Isla”.(50) Precisamente en esa confianza debe estar fundado el matrimonio y ésta demuestra que la facultad de coadministración no es total-mente incompatible con el derecho moral de un autor.
Las guías propuestas en esta Opinión Disidente son su-ficientes para salvaguardar el derecho moral del autor, a la vez que respeta y protege el régimen matrimonial escogido por los esposos.
No intervendría con las determinaciones del Tribunal de Apelaciones que aumentaban la cantidad de cuadros do-nados a la señora Acevedo Marrero, por estar correcta-mente fundamentadas en la prueba. Sin embargo, modifi-caría el dictamen recurrido para disponer lo siguiente: (1) el derecho moral sobre todas las obras de arte del maestro Rosado del Valle pertenecía al pintor y ahora pertenece a *943sus herederos por virtud de ley; (2) el arte creado por el pintor antes del matrimonio es privativo y pertenece al caudal hereditario, salvo los cuadros que ya se determinó correctamente que la señora Acevedo Marrero probó que le fueron donados válidamente antes del matrimonio; (3) los cuadros (los “medios tangibles”) creados por el maestro Ro-sado del Valle durante su matrimonio tienen una presun-ción rebatible de ganancialidad. Tal presunción fue reba-tida por la señora la señora Acevedo Marrero, en cuanto a las obras que su esposo le regaló durante el matrimonio en ocasión de regocijo familiar; por su parte, los herederos no presentaron prueba que derrotara la presunción de ganan-cialidad, por tal razón, el resto de las obras creadas du-rante la vigencia de la Sociedad Legal de Gananciales y que no fueron vendidas, son gananciales; (4) la mitad de la participación en los bienes de la sociedad correspondía al pintor, y por razón de su muerte, pasó a sus herederos, y (5) la liquidación de los cuadros debe hacerse sin perjuicio del derecho moral que ahora corresponde a los herederos del pintor.
IV
Por las razones expuestas, modificaría la Sentencia del Tribunal de Apelaciones y devolvería al Tribunal de Pri-mera Instancia para que continúe con los trámites de con-formidad con lo aquí expuesto.

 Opinión mayoritaria, pág. 913.


 Opinión mayoritaria, págs. 914,


 Opinión mayoritaria, pág. 914.


 Sentencia parcial del Tribunal de Primera Instancia, Apéndice de la Petición de certiorari, pág. 482,


 Véanse: Alvarado v. Alemañy, 157 DPR 672, 681 (2002); Calvo Mangas v. Aragonés Jiménez, 115 DPR 219 (1984).


 Méndez v. Ruiz Rivera, 124 DPR 579, 587 (1989), citando a E. González Tejera, Derecho sucesorio puertorriqueño, San Juan, Bd. Ramallo, 1983, Vol. I, pág. 368.


 Christopher es el hijo de Gabriel, quien falleció pendiente el litigio.


 Sentencia parcial del Tribunal de Primera Instancia, Apéndice de la Peti-ción de certiorari, pág. 482.


 Ossorio Ruiz v. Srio, de la Vivienda, 106 DPR 49, 62 (1977).


 Véanse: S.L.G. Negrón-Nieves v. Vera Monroig, 182 DPR 218, 224 (2011); Ossorio Ruiz v. Srio. de la Vivienda, supra, pág. 62.


 Véanse: 17 USCA see. 202; Exposición de Motivos de la Ley de Derechos Morales de Autor de Puerto Rico, 31 LPRA sec. 140⅛' et seq. (Ley de Derechos Morales), 2012 (Parte 1) Leyes de Puerto Rico 851.


 Íd. Así lo reconocen los herederos en su Petición de certiorari de 21 de noviembre de 2014.


 Art. 2(b) de la Ley de Derechos Morales, 31 LPRA sec. 1401j; 17 USCA sees. 101-102.


 Art. 2(d) de la Ley de Derechos Morales, 31 LPRA sec. 1401j(d).


 Véanse: Art. 2(b) de la Ley de Derechos Morales, 31 LPRA sec. 1401j(b); 17 USCA sees. 101-102.


 Véase 17 USCA see. 102.


 Ley Núm. 96 de 15 de julio de 1988.


 31 LPRA see. 140 lj et seq. En este caso atendemos una controversia de derechos morales que surgió luego de la muerte del autor, asunto en el cual no aplica la Visual Artists Rights Act (VARA), Pub. L. No. 101-650, 104 Stat. 5128 (1990).


 Véase el Art. 2(b) de la Ley de Derechos Morales, 31 LPRA sec. 1401j(b).


 S.L.G. Negrón-Nieves v. Vera Monroig, supra, pág. 225.


 Art. 2(b) de la Ley de Derechos Morales, 31 LPRA 1403j(b).


 Íd.


 Exposición de Motivos de la Ley de Derechos Morales, supra, pág. 852.


 Íd.


 Íd.


 Véanse: Arts. 2 y 24 de la Ley de Derechos Morales, 31 LPRA secs. 140Jj y 140 Iff.


 Véase Federal Copyright Act, 17 USCA sec. 101 et seq.


 Véase 17 USCA secs. 101 y 106.


 Véase 17 USCA see. 202.


 Íd.


 Art. 1267 del Código Civil, 31 LPRA see. 3551.


 Íd.


 Art. 1295 del Código Civil, 31 LPRA see. 3621.


 Véanse: Art. 1315 del Código Civil, 31 LPRA see. 3681; Art. 95 del Código Civil, 31 LPRA see. 301.


 “Lo anterior conlleva la necesidad de identificar aquellos bienes que corres-ponden privativamente a cada uno de los ex cónyuges, así como aquella parte de los bienes comunes que se haya utilizado para beneficio exclusivo de uno de los comu-neros y de las responsabilidades imputables al caudal común”. Montalván v. Rodríguez, 161 DPR 411, 457 (2004).


 Méndez v. Ruiz Rivera, supra, pég. 587.


 Art. 1307 del Código Civil, 31 LPRA see. 3647.


 Art. 1301 del Código Civil, 31 LPRA see. 3641.


 Art. 91 del Código Civil, 31 LPRA see. 284.


 Íd.


 Art. 1313 del Código Civil, 31 LPRA see. 3672.


 Antes el esposo era el único administrador y representante legal de la So-ciedad Legal de Gananciales. La Ley Núm. 51 de 21 de mayo de 1976 introdujo unos cambios al Código Civil para fomentar la igualdad de los derechos del hombre y de la mujer.


 Art. 1299 del Código Civil, 31 LPRA see. 3631.


 Véase Díaz v. Alcalá, 140 DPR 959, 968-969 (1996).


 Art. 92 del Código Civil, 31 LPRA see. 92.


 López v. González, 163 DPR 275, 286 (2004).


 Ossorio Ruiz v. Srio. de la Vivienda, supra, pág. 56.


 Íd., págs. 55-56.


 Por otro lado, “es importante destacar que al realizar un análisis de dispo-siciones que aparentan ser contradictorias entre sí, los tribunales deben primera-mente hacer una interpretación armoniosa de la ley, de manera que sus disposiciones logren ser compatibles y no contradictorias. Ello se fundamenta en el canon de in-terpretación hermenéutica sobre lectura armoniosa, que exige que al interpretar una ley, los tribunales deben armonizar, hasta donde sea posible, todas sus disposiciones con el propósito de lograr una interpretación integrada, lógica y razonable de la intención legislativa”. (Énfasis y escolio omitidos). Bco. Santander v. Correa García, 196 DPR 452, 465-466 (2016).


 Exposición de Motivos de la Ley de Derechos Morales, supra. En este caso aplica la Ley de Propiedad Intelectual de Puerto Rico de 1988, Ley Núm, 96 de 16 de julio de 1988.